DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 10/30/2020 and 09/20/2021. An initialed copy is attached to this Office Action.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 110213408 A), hereinafter “Cai”.
Regarding claim 1, Cai discloses a terminal device (Abstract, see Figs. 1-3), comprising: a housing (50) (see Fig. 2, Pg. 3 of translation); a screen (10, 64) arranged on the housing (50) (see Figs. 1, 2); a first lens (66) arranged in the housing (50) and disposed on a back of the screen (10, 64) (see Figs. 1, 2); and a turnover module (60) arranged on the back of the screen (10, 64) in the housing (50) and configured to change an orientation of the first lens (66) (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph), so that the first lens (66) faces towards one of a first direction or a second direction of the screen (10, 64), wherein the second direction is different from the first direction (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph).
Regarding claim 2, Cai discloses wherein: the housing (50) has a first opening (502) and a second opening (502) arranged on opposite sides of the housing (50), respectively (Pg. 4, third paragraph - “through hole”); the screen (10, 64) is exposed via the first opening (502) (Pg. 4, third paragraph): the first direction faces towards a forward direction of the screen (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph); the second direction faces towards a reverse direction of the screen (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph); and when the terminal device is in a first photographing mode, the first lens faces towards the forward direction of the screen; and when the terminal device is in a second photographing mode, the first lens faces towards the reverse direction of the screen, and environmental light enters the first lens via the second opening (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph).
Regarding claim 3, Cai discloses comprising: a driving module (62) configured to drive the turnover module (60) to turn over (see Fig. 3, Pg. 3, final paragraph, Pg. 4, first paragraph); wherein the first lens (66) is installed on the turnover module (60), and is configured to change the orientation with a turnover of the turnover module (60) (see Fig. 3, Pg. 3, final paragraph, Pg. 4, first paragraph). 
Regarding claim 6, Cai discloses further comprising: a photosensitive module arranged on a tail of the first lens (66) and disposed integrally with the first lens (66), and configured to generate an image based on environmental light entering via the first lens (66) (Pg. 4, second paragraph).
Regarding claim 7, Cai discloses further comprising: a focusing module disposed in the housing and configured to adjust a focal length of the first lens (66) by adjusting a distance between the photosensitive module and the first lens (Pg. 5, fourth paragraph).

Regarding claim 9, Cai discloses wherein: the screen (10) comprises a first display area (64) and a second display area (11) other than the first display area (see Figs. 1, 2); the first lens (66) is arranged on a back of the first display area (64) (see Figs. 1, 2); and the first display area (64) is in an off state when the first lens faces towards the screen and is used for the environmental light to enter (via 102) (Pg. 4, fifth paragraph).
Regarding claim 10, Cai discloses wherein the second display area (11) is disposed on one of a bottom of the first display area, a top of the first display area; or a side edge of the first display area (see Figs. 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 110213408 A) in view of Feng et al. (USPG Pub No. 2019/0392597), hereinafter “Feng”.
Regarding claim 4, Cai discloses the claimed invention except for further comprising: a detection module connected to the first lens and configured to position the first lens; and a processing module connected to the detection module and the driving module respectively, and configured to determine whether a current orientation of the first lens is a target orientation based on a positioning of the first lens, and to generate an adjustment instruction when the current orientation does not match the target orientation; wherein the driving module is configured to drive the turnover module to turn over based on the adjustment instruction to adjust the orientation of the first lens. In the same field of endeavor, Feng discloses further comprising: a detection module connected to the first lens (102-2) and configured to position the first lens (102-2) (see Fig. 1, Paragraphs 16, 19, 44); and a processing module connected to the detection module and the driving module respectively, and configured to determine whether a current orientation of the first lens is a target orientation based on a positioning of the first lens (102-2), and to generate an adjustment instruction when the current orientation does not match the target orientation (Paragraphs 16, 19, 44); wherein the driving module is configured to drive the turnover module to turn over based on the adjustment instruction to adjust the orientation of the first lens (102-2) (Paragraphs 16, 19, 44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cai with further comprising: a detection module connected to the first lens and configured to position the first lens; and a processing module connected to the detection module and the driving module respectively, and configured to determine whether a current orientation of the first lens is a target orientation based on a positioning of the first lens, and to generate an adjustment instruction when the current orientation does not match the target orientation; wherein the driving module is configured to drive the turnover module to turn over based on the adjustment instruction to adjust the orientation of the first lens of Feng for the purpose of providing a device capable of automatically adjusting in order to obtain proper composition and quality imaging (Paragraphs 3, 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 110213408 A) in view of Feng (USPG Pub No. 2019/0392597) as applied to claim 4 above, and further in view of Weng et al. (USPG Pub No. 2005/0031328), hereinafter “Weng”.
Regarding claim 5, Cai and Feng disclose the claimed invention, but do not specify wherein the detection module comprises: a first magnetic component arranged on the first lens; and a magnetic field sensor arranged in the housing and configured to position the first lens via an interaction with the first magnetic component. In the same field of endeavor, Weng discloses wherein the detection module comprises: a first magnetic component arranged on the first lens (see Figs. 2a-4b); and a magnetic field sensor arranged in the housing and configured to position the first lens via an interaction with the first magnetic component (see Figs. 2a-4b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cai and Feng with wherein the detection module comprises: a first magnetic component arranged on the first lens; and a magnetic field sensor arranged in the housing and configured to position the first lens via an interaction with the first magnetic component of Weng for the purpose of providing a simple mechanism that is capable of easily achieving multiple levels of zooming (Paragraph 9).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 110213408 A) in view of Weng (USPG Pub No. 2005/0031328).
Regarding claim 8, Cai discloses the claimed invention except for wherein the focusing module comprises: a second magnetic component disposed on the first lens; and a third magnetic component disposed between the first lens and the photosensitive module, and configured to attract the second magnetic component based on a first power supply signal to shorten the distance between the photosensitive module and the first lens; and repulse the second magnetic component based on a second power supply signal to increase the distance between the photosensitive module and the first lens. In the same field of endeavor, Weng discloses wherein the focusing module comprises: a second magnetic component disposed on the first lens (see Figs. 2A-4D, Paragraphs 17, 18, 22); and a third magnetic component disposed between the first lens and the photosensitive module, and configured to attract the second magnetic component based on a first power supply signal to shorten the distance between the photosensitive module and the first lens (see Figs. 2A-4D, Paragraphs 17, 18, 22); and repulse the second magnetic component based on a second power supply signal to increase the distance between the photosensitive module and the first lens (see Figs. 2A-4D, Paragraphs 17, 18, 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cai and Feng with wherein the focusing module comprises: a second magnetic component disposed on the first lens; and a third magnetic component disposed between the first lens and the photosensitive module, and configured to attract the second magnetic component based on a first power supply signal to shorten the distance between the photosensitive module and the first lens; and repulse the second magnetic component based on a second power supply signal to increase the distance between the photosensitive module and the first lens of Weng for the purpose of providing a simple mechanism that is capable of easily achieving multiple levels of zooming (Paragraph 9).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 110213408 A) in view of Hyoung et al. (KR 20170057058 A), hereinafter “Hyoung”.
Regarding claim 11, Cai discloses the claimed invention except for further comprising: at least one second lens; wherein the housing further includes a third opening; the at least one second fens is exposed via the third opening: and the third opening and the second opening are arranged on a same surface of the housing. In the same field of endeavor, Hyoung discloses further comprising: at least one second lens; wherein the housing further includes a third opening; the at least one second fens is exposed via the third opening: and the third opening and the second opening are arranged on a same surface of the housing (see Figs. 2, 4a, 4b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cai with further comprising: at least one second lens; wherein the housing further includes a third opening; the at least one second fens is exposed via the third opening: and the third opening and the second opening are arranged on a same surface of the housing of Hyoung for the purpose of providing a device that can photograph regions with various ranges (Abstract).
	Claims 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (USPG Pub No. 2019/0392597) in view of Cai (CN 110213408 A).
Regarding claim 12, Feng discloses a lens adjustment method (Paragraph 44), comprising: detecting a current orientation of a first lens (102-2) arranged in a housing of a terminal device (100) (see Fig. 1, Paragraphs 21, 44-50): and when a target orientation of the first lens (102-2) determined by the terminal device does not match the current orientation, adjusting an orientation of the first lens based on a turnover module (see Fig. 1, Paragraphs 18, 44-50); wherein the target orientation of the first lens (102-2) comprises the first lens facing towards a first direction and the first lens (102-2) facing towards a second direction, the second direction being different from the first direction (Paragraphs 44-50). Feng discloses the claimed invention, but does not specify and on a back of a screen of the terminal device; direction of the screen. In the same field of endeavor, Cai discloses and on a back of a screen (10, 64) of the terminal device (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph); direction of the screen (10, 64) (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Feng with and on a back of a screen of the terminal device; direction of the screen of Cai for the purpose of increasing the screen size of a display to realize the full screen of the display of an electronic device (Abstract).
Regarding claim 13, Feng discloses further comprising: detecting a current photographing mode of the terminal device (100) (Paragraphs 44-50); when the current photographing mode is a first photographing mode, facing, by the first lens (102-2), towards a forward direction (Paragraphs 44-50); and when the current photographing mode is a second photographing mode, facing, by the first lens (102-2), towards a reverse direction (Paragraphs 44-50). Feng and Cai teach the method set forth above for claim 12, Cai further discloses of the screen (10, 64) (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph), and exposing the screen (10, 64) via a first opening (502) of the housing (50) (Pg. 4, third paragraph); of the screen (10, 64), wherein environmental light enters the first lens (66) via a second opening (502) of the housing (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph), wherein the second opening (502) and the first opening (502) are respectively arranged on opposite sides of the housing (50) (Pg. 4, third paragraph – “through hole”). It would have been obvious to one of ordinary skill to provide the method of Feng with the teachings of Cai for at least the same reasons as those set forth above with respect to claim 12.	
Regarding claim 14, Feng and Cai teach the method set forth above for claim 12, Cai further discloses wherein the adjusting an orientation of the first lens based on a turnover module (60) comprises: driving the turnover module in the housing to turn over based on a driving module (62) (see Fig. 3, Pg. 3, final paragraph, Pg. 4, first paragraph); and changing the orientation of the first lens (66) installed on the turnover module (60) based on a turnover of the turnover module (60) (see Fig. 3, Pg. 3, final paragraph, Pg. 4, first paragraph). It would have been obvious to one of ordinary skill to provide the method of Feng with the teachings of Cai for at least the same reasons as those set forth above with respect to claim 12.
Regarding claim 15, Feng further discloses further comprising: positioning, by a detection module connected to the first lens (102-2), the first lens (102-2) (see Fig. 1, Paragraphs 16, 19, 44); determining the current orientation of the first lens (102-2) based on the positioning of the first lens; generating an adjustment instruction when the current orientation does not match the target orientation (Paragraphs 16, 19, 44); and driving the turnover module to turn over based on the adjustment instruction to adjust the orientation of the first lens (102-2) (Paragraphs 16, 19, 44).
Regarding claim 17, Feng and Cai teach the method set forth above for claim 12, Cai further discloses further comprising: based on a photosensitive module integrally disposed with the first lens (66) and arranged on a tail of the first lens (66), receiving environmental light passing through the first lens (66); and generating an image according to the environmental light (Pg. 4, second paragraph). It would have been obvious to one of ordinary skill to provide the method of Feng with the teachings of Cai for at least the same reasons as those set forth above with respect to claim 12.
Regarding claim 18, Feng and Cai teach the method set forth above for claim 17, Cai further discloses further comprising: adjusting, by a focusing module disposed in the housing, a distance between the photosensitive module and the first lens (66); and adjusting a focal length of the first lens based on the distance (Pg. 5, fourth paragraph). It would have been obvious to one of ordinary skill to provide the method of Feng with the teachings of Cai for at least the same reasons as those set forth above with respect to claim 12.
Regarding claim 20, Feng discloses a non-transitory computer-readable storage medium having stored thereon instructions that (Paragraph 19), when executed by a processor of a terminal device (Paragraph 19), cause the terminal device to perform a lens adjustment method (Paragraphs 19, 44), the method comprising: detecting a current orientation of a first lens (102-2) arranged in a housing of a terminal device (100) (see Fig. 1, Paragraphs 21, 44-50): and when a target orientation of the first lens (102-2) determined by the terminal device does not match the current orientation, adjusting an orientation of the first lens based on a turnover module (see Fig. 1, Paragraphs 18, 44-50); wherein the target orientation of the first lens (102-2) comprises the first lens facing towards a first direction and the first lens (102-2) facing towards a second direction, the second direction being different from the first direction (Paragraphs 44-50). Feng discloses the claimed invention, but does not specify and on a back of a screen of the terminal device; direction of the screen. In the same field of endeavor, Cai discloses and on a back of a screen (10, 64) of the terminal device (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph); direction of the screen (10, 64) (see Figs. 1-3, Pg. 3, final paragraph, Pg. 4, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Feng with and on a back of a screen of the terminal device; direction of the screen of Cai for the purpose of increasing the screen size of a display to realize the full screen of the display of an electronic device (Abstract).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (USPG Pub No. 2019/0392597) in view of Cai (CN 110213408 A) as applied to claim 15 above, and further in view of Weng (USPG Pub No. 2005/0031328).
Regarding claim 16, Feng and Cai disclose the claimed invention, but do not specify wherein the positioning the first lens by a detection module connected to the first lens comprises: positioning the first lens via an interaction between a magnetic field sensor in the detection module and a first magnetic component in the detection module arranged on the first lens. In the same field of endeavor, Weng discloses wherein the positioning the first lens by a detection module connected to the first lens comprises: positioning the first lens via an interaction between a magnetic field sensor in the detection module and a first magnetic component in the detection module arranged on the first lens (see Figs. 2a-4b). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Feng and Cai with wherein the positioning the first lens by a detection module connected to the first lens comprises: positioning the first lens via an interaction between a magnetic field sensor in the detection module and a first magnetic component in the detection module arranged on the first lens of Weng for the purpose of providing a simple mechanism that is capable of easily achieving multiple levels of zooming (Paragraph 9).
Regarding claim 19, Feng and Cai disclose the claimed invention, but do not specify wherein the focusing module comprises a second magnetic component disposed on the first lens and a third magnetic component disposed between the first lens and the photosensitive module, and the adjusting a distance between the photosensitive module and the first lens by a focusing module disposed in the housing comprises: shortening the distance between the photosensitive module and the first lens based on mutual attraction between the third magnetic component to which a first power supply signal is charged and the second magnetic component; and increasing the distance between the photosensitive module and the first lens based on mutual repulsion between the third magnetic component to which a second power supply signal is charged and the second magnetic component. In the same field of endeavor, Weng discloses wherein the focusing module comprises a second magnetic component disposed on the first lens and a third magnetic component disposed between the first lens and the photosensitive module (see Figs. 2A-4D, Paragraphs 17, 18, 22), and the adjusting a distance between the photosensitive module and the first lens by a focusing module disposed in the housing comprises: shortening the distance between the photosensitive module and the first lens based on mutual attraction between the third magnetic component to which a first power supply signal is charged and the second magnetic component (see Figs. 2A-4D, Paragraphs 17, 18, 22); and increasing the distance between the photosensitive module and the first lens based on mutual repulsion between the third magnetic component to which a second power supply signal is charged and the second magnetic component (see Figs. 2A-4D, Paragraphs 17, 18, 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Feng and Cai with wherein the focusing module comprises a second magnetic component disposed on the first lens and a third magnetic component disposed between the first lens and the photosensitive module, and the adjusting a distance between the photosensitive module and the first lens by a focusing module disposed in the housing comprises: shortening the distance between the photosensitive module and the first lens based on mutual attraction between the third magnetic component to which a first power supply signal is charged and the second magnetic component; and increasing the distance between the photosensitive module and the first lens based on mutual repulsion between the third magnetic component to which a second power supply signal is charged and the second magnetic component of Weng for the purpose of providing a simple mechanism that is capable of easily achieving multiple levels of zooming (Paragraph 9).
Prior Art Citations
               Kim et al. (USPG Pub No. 2007/0009250) is being cited herein to show a terminal device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/5/2022